DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 remain pending. Claims 1 and 4 have been amended. Claims 5-8 have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, it is unclear how the first external force only affects the second link, but the moment of the first link is calculated using the first external force and the second external force. According to the page 9 and Figure 5 of applicant’s specification, the moment of the first link is calculated using both external forces. The moment on the second link is only affected by the first external force. It is unclear if applicant meant to state that the moment on the second link is only affected by the first external force like in page 9, or if applicant meant to state that the second force only affects the first link. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret the claim to mean the moment on the second link is only affected by the first external force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 20170028553 A1) in view of Berme et al (US 20200139229 A1) (Hereinafter referred to as Tsuda and Berme respectively)

Regarding Claim 1, Tsuda discloses a robot teaching system (See at least Tsuda Paragraphs 0009-0010, a robot is trained using a training data set; See at least Tsuda Paragraph 0028 and Figure 2, the robot system is interpreted as the robot teaching system), which moves a robot according to an external force applied from outside so that the robot has a location and posture intended for teaching (See at least Tsuda Paragraph 0014, a force from a human, which is interpreted as an external force, is applied to the robot, and the position and orientation of the robot is detected) and then teaches the location and posture of the moved robot (See at least Tsuda Paragraphs 0042 and 0048, the machine learning device obtains the position and orientation of the robot and transmits the data to the learning unit), the robot teaching system comprising: 
an arm including a plurality of articular shafts and a plurality of links connected by the plurality of articular shafts (See at least Tsuda Paragraph 0028 and Figure 1, the joints are interpreted as articular shafts which connect the plurality of links); 
a…strain gauge…to measure a deformation value…that is deformed by the external force (See at least Tsuda Paragraph 0032, the strain sensor, which is interpreted as a strain gauge, measures the deformation of the robot); and 
a calculating device configured to estimate the external force from the deformation value (See at least Tsuda Paragraph 0032, the force detector calculates the force based on the deformation; See at least Tsuda Paragraphs 0036-0037 and Figure 2, the external force calculation unit, which is part of the robot controller, determines the external force from the force detector value; the robot controller is interpreted as the calculating device)…, calculate a teaching force from the external force (See at least Tsuda Paragraphs 0040-0045, the robot controller learns the external force applied by the human, the learned force is interpreted as a teaching force) and move the robot by an operation corresponding to the teaching force (See at least Tsuda Paragraphs 0045 and 0048, the robot controller drives the robot based on the training data set from the determination data obtaining unit, which includes the external force data).
Even though Tsuda discloses a strain gauge that measures the deformation and a calculating device that calculates a teaching force based on the external forces, Tsuda fails to disclose a plurality of strain gauges respectively coupled to frames of the plurality of links to measure a deformation value of a link and 
estimating the external force from the plurality of strain gauges on the links, and 
wherein when external forces are simultaneously applied to a plurality of points, the calculating device is configured to separately calculate teaching forces respectively applied to the plurality of links, and to calculate a moment of a first link of the plurality of links by summing a first one of the external forces and a second one of the external forces. 
However, Berme discloses a plurality of strain gauges respectively coupled to frames of the plurality of links to measure a deformation value of a link (See at least Berme Paragraphs 0006 and 0008, there are strain gauges that deform under an applied load, and the deformation is measured to determine the applied force or moment, and the strain gages are used in the transducers, which are placed in each link of a robot arm) and 
estimating the external force from the plurality of strain gauges on the links (See at least Berme Paragraph 0006, the strain gauges deform under an applied load, and the deformation is measured to determine the applied force or moment), and 
wherein when external forces are simultaneously applied to a plurality of points (See at least Berme Paragraph 0130 and Figure 1, there are external forces being applied to a plurality of points), the calculating device is configured to separately calculate forces respectively applied to the plurality of links (See at least Berme Paragraph 0008, the transducers are used on the links of a robot arm to measure the forces on the links), and to calculate a moment of a first link of the plurality of links by summing a first one of the external forces and a second one of the external forces (See at least Berme Paragraphs 0008 and 0130, the transducers on the links of the robot arm sum up the total forces acting on the transducer to determine the moment acting on the link).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Tsuda with Berme to use a plurality of strain gauges to calculate the teaching forces respectively applied to a plurality of links when external forces are applied to a plurality of points, and to calculate a moment of a first link using the sum of the external forces. Strain gauges can be used to measure applied forces and moment (See at least Berme Paragraph 0006). The forces and moments acting on the links of the robot arm are used to control the links (See at least Berme Paragraph 0008). By calculating the forces and moments acting on the links, the robot arm can be more accurately controlled. 

Regarding Claim 2, even though Tsuda teaches a calculating device that calculates a teaching force, Tsuda fails to explicitly disclose calculating a teaching force…by converting the deformation value of the link into a moment value of a point where the external force is applied.
However, Berme teaches determining the moment using a deformation value at a point where the external force is applied (See at least Berme Paragraph 0006, when a load, which is interpreted as the external force, is applied to the system, the forces and moment are determined using the deformation value measured from the strain gauges). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Tsuda with Berme to calculate the teaching force by converting the deformation value of the link into a moment value of a point where the external force is applied. Strain gauges can be used to measure applied forces and moment (See at least Berme Paragraph 0006). The forces and moments acting on the links of the robot arm are used to control the links (See at least Berme Paragraph 0008). By calculating the forces and moments acting on the links, the robot arm can be more accurately controlled. 

Regarding Claim 4, Tsuda discloses the first link is connected to a base of the robot arm (See at least Tsuda Paragraph 0031 and Figure 1, the base supports the robot arm by being connected to the first link).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Berme, and in further view of Schmitz et al (US 20180370031 A1) (Hereinafter referred to as Schmitz)

Regarding Claim 3, even though Tsuda discloses a calculating device, modified Tsuda fails to disclose the calculating device is configured to…calculate a torque value applied to the articular shaft from the external force and the moment value.
	However, Schmitz teaches this limitation (See at least Schmitz Paragraph 0036, the torque value is calculated using the moment of inertia and the angular acceleration due to the external force). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Schmitz to calculate a torque value applied to the articular shaft from the external force and the moment value. Calculating the torque allows the system to determine the rotational force acting on the robot arm, which can be used to increase the accuracy of the teaching force by including the rotational force in the teaching force.  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Berme, and in further view of Wang et al (US 20210060793 A1) (Hereinafter referred to as Wang)

	Regarding Claim 5, modified Tsuda fails to disclose the first one of the external forces only affects a second link of the plurality of links.
	However, Wang teaches this limitation (See at least Wang Paragraph 0049 and Figures 7A-7C, the rotation/moment at joint 513 at the end of the link 413, which is interpreted as a second link, is only affected by the fist force 610; the rotation/moment on the joint 513 is interpreted as the moment on the second link) (For examination purposes, examiner will interpret the claim to mean the moment on the second link is only affected by the first external force, See 112b rejection). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Wang to have the moment on the second link be only affected by the first force. When a force is applied to the end of the second link, a moment is caused due to the force causing the joint to rotate (See at least Wang Figure 7A). The moment at that joint is only affected by forces further down the robot arm, and not by forces behind the joint (See at least Wang Figures 7A-7B). It would be obvious to one of ordinary skill to have the moment only be affected by a first force because that is what would naturally occur when the first force is applied further down the link, such at the end effector. 

	Regarding Claim 6, Tsuda discloses the first one of the external forces is applied to a first articular shaft at a first end of the second link (See at least Tsuda Paragraphs 0031, 0037, and Figure 1, the external force is applied by the human at a first articular shaft at a first end of the second link).

	Regarding Claim 7, modified Tsuda fails to disclose the second one of the external forces is applied to a second articular shaft at a second end of the second link.
	However, Wang does teach a second external force that is applied to the second link that affects the second articular shaft at the second end (See at least Wang Paragraph 0049 and Figures 7A-7C, the second external force, 620, is applied to the second link 413, which causes a force and moment to be exerted on the second articular shaft 512, at the second end). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Wang to have the second external force be applied to a second articular shaft at a second end of the second link. Applying a second external force to the second articular shaft would cause moments and forces in the joints and links on the robot arm below the second articular shaft (See at least Wang Figure 7B). This would allow a user to exert forces and moments on parts of the robot arm below the second articular shaft, which would allow the user to teach forces to lower parts of the robot arm without exerting forces and moments on parts higher up along the robot arm (See at least Wang Figures 7a-7C). 

	Regarding Claim 8, Tsuda discloses the first articular shaft is connected to an end effector (See at least Tsuda Paragraph 0028 and Figure 1, the end effector 6 is attached to the first articular shaft 13 at the end of the second link).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim has been amended to include the limitation of determining the moment on the first link by summing the forces together. However, this is taught by the Berme reference, which teaches a transducer that is placed on links of a robot arm, and is used to determine the moment acting on the links by summing the plurality of forces acting on the transducer. Therefore, claim 1 is still rejected under 103. 
Applicant further argues that the references are silent with respect to claim 4. However, Tsuda teaches claim 4, which states the first link is connected to the base of the robot arm. In claim 1, Tsuda is modified with Berme to teach placing transducers with strain gauges on the plurality of links to detect the forces and moments applied to each link. Claim 4 further specifies that the first link is connected to a base. Tsuda teaches a base that supports a robot arm by being connected to a first link. 
Applicant further argues that the references are silent with respect to claim 5, which states the first of the external forces only affects a second link. Wang teaches a first force applied to an end of the second link, which causes the link to have a force and moment at the joint 513. The force and moment generated by the first force are the only forces and moment affecting the second link at joint 513. 
Applicant further argues that the references are silent with respect to claim 6, which states the first force is applied to a first articular shaft of the second link. However, Tsuda teaches a human generating a force applied to a first articular shaft of the second link. 
Applicant further argues that the references are silent with respect to claim 7, which states the second force is applied to a second articular shaft of the second link. However, Wang teaches a second force that is applied to the second link, that causes a force and moment on the second articular shaft 512. It would be obvious to one of ordinary skill using the teachings in Wang to apply the second force on the second articular shaft in Tsuda. 
Applicant further argues that the references are silent with respect to claim 8, which states the first articular shaft is connected to an end effector. However, Tsuda teaches an end effector at the end of the second link that is connected by the articular shaft/joint at the end of the second link. 
For these reasons above, claims 1-8 stand rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664